Title: To Thomas Jefferson from John Barnes, 26 July 1800
From: Barnes, John
To: Jefferson, Thomas



Dear Sir
George Town 26th. July 1800

I arrived here last Evening in 35 hours—and calling at the post Office this Morning I found—your Esteemed favr. 19th.—The One you addressed to Mr Trump I have forwarded & likewise wrote & given full directions Respecting the Young Mans going via Richmond ⅌ water—Mr John Richard—whom I have left in Charge of my Bank a/c notes of hand &c: with directions to treat, & purchase a Bill of ex—(near as possible) to the Amot of $567.107—& to transmit Messrs. Van Staphorst & Hubbard & Co. Amsterdam on P.Ms: a/c when known shall Address said Gentn. particularly—Respecting the Chairs—they must (I think) be the same—I presume you bespok of and I paid for—how they came to be directed to Mr Brown for Colo  Cabell—I cannot now particularly—Recollect—Mr Letchworth—I presume must have reed two Orders—for ½ doz. each—but Were the Other ½ dozn. are—or were shipped & to whom—I cannot now Recollect. but I shall write—Mrs Ratcliffe to inquire particularly of Mr Letchworth abt them—I found your packages for Washington are all safely—stored here—
With great Esteem I am Dear Sir—Your Obedt: Hble servt:

John Barnes

